Citation Nr: 0300013	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-08 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a 
psychiatric disorder has been previously address and is 
the subject of prior final decisions.  The veteran's most 
recent assertion may be merely an attempt to revisit the 
final decisions.  To the extent that the veteran has 
asserted that he has residuals of a head injury, the Board 
has addressed the issue de novo.  However, his recent 
assertions are not a vehicle to reopen a claim for service 
connection for a psychiatric disorder based on a new 
theory of entitlement.  Ashford v. Brown, 10 Vet. App. 120 
(1997).


FINDING OF FACT

Residuals of a head injury are not of service origin.  
Residuals of an inservice head injury are not currently 
shown. 


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 2001 rating 
determination and the October 2001 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded numerous VA examinations since his 
separation from service.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case. Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board 
finds that the veteran has not been prejudiced by the 
Board's consideration of the merits of his claim, as set 
forth below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].  For 
the reasons previously set forth, the Board believes that 
the veteran has been given ample process to provide 
evidence and argument in support of his claim.  In short, 
the Board finds that the veteran has been given adequate 
notice of the need to submit evidence and argument and 
that he is not prejudiced by this decision.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).

A review of the veteran's service medical records reveal 
that they are devoid of a report of a head injury 
inservice.  The medical records reveal that the veteran 
was seen in January 1966 with complaints of hearing loss.  
After testing, the veteran's hearing loss was found to be 
related to emotional causes.  Thereafter, the veteran was 
transferred to neuropsychiatric services.  After 
observation and testing, a diagnosis of severe conversion 
reaction manifested by hearing loss, immature dependent 
personality, and poor judgment, was rendered.  The veteran 
was found to be unfit for service.  

In his initial application for compensation and pension, 
received in December 1977, the veteran made no reference 
to a head injury.  At the time of an April 1978 VA 
examination, normal findings were reported for the head, 
face, and neck.  During an orthopedic examination 
performed at that time, the veteran made no reference to 
any head injury or residuals thereof.  

At the time of an August 1980 VA hospital admission for 
alcoholism, the veteran again made no reference to an 
inservice head injury.  There was also no reference to a 
head injury when the veteran was again hospitalized for 
alcohol dependence in September 1983.  At the time of a 
September 1984 VA examination, the veteran did not report 
sustaining a head injury.  

In May 1990, the veteran reported that he had been 
assaulted, which resulted in a fracture of the right 
zygomatic arch.  In a May 25, 1990, treatment note, it was 
indicated that the veteran had sustained a head injury as 
a result of being hit in the face and neck the previous 
evening.  

In June 2000, the veteran requested service connection for 
a head injury, which he indicated that he sustained in 
August 1965.  In his March 2001 notice of disagreement, 
the veteran reported that he was assaulted on the night 
that the L.A. riots broke out.  

Service connection for residuals of a head injury is not 
warranted.  The veteran maintains that he sustained a head 
injury as a result of being attacked in August 1965.  
However, the service medical records are devoid of any 
treatment for residuals of a head injury.  There is also 
an absence of treatment for a head injury, or residuals 
thereof, in the years immediately following service.  
Furthermore, at the time of a May 1990 emergency room 
visit, which is the first notation of a head injury, the 
veteran reported that he had sustained the head injury as 
a result of having been assaulted the night before.  The 
first notation of the veteran sustaining an injury to his 
head inservice as a result of an assault was in June 2000.  
Subsequent to this time, the veteran has maintained that 
he sustained a head injury as a result of an inservice 
assault.  

As to continuity of symptomatology, the Board notes that 
the veteran's recent statements concerning an inservice 
head injury are in conflict with the service medical 
records and the VA examination and hospital reports 
following service.  The objective medical evidence is more 
probative than the veteran's more recent assertions of 
continuous symptoms since service.

The Board notes that the veteran is competent to report 
that he had a head injury in service because this requires 
only personal knowledge, not medical expertise, as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In this case, although competent to 
report he had an inservice injury, his post service 
assertions when compared with the complete record are not 
credible.  Equally important, the veteran has had numerous 
examinations and no competent professional has attributed 
his psychiatric disorder to an injury.

The preponderance of the evidence establishes that the 
veteran did not have a head injury in service and does not 
have residuals of an inservice head injury.  There is no 
doubt to be resolved.


ORDER

Service connection for residuals of a head injury is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

